United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 11-1940
                                     ___________

Kevin Jordan,                             *
                                          *
             Appellant,                   *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Southern District of Iowa.
Brian Carter; Matt Rodgers,               *
                                          * [UNPUBLISHED]
             Appellees.                   *
                                     ___________

                              Submitted: December 23, 2011
                                 Filed: January 12, 2012
                                  ___________

Before LOKEN, BYE, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Iowa inmate Kevin Jordan appeals following the district court’s1 entry of
judgment upon an adverse jury verdict in his 42 U.S.C. § 1983 action. He argues that
his counsel was ineffective and that he was not permitted to be present at his trial.
We conclude Jordan presents no basis for a new trial. There is no constitutional or
statutory right to effective assistance of counsel in a civil case, see Taylor v. Dickel,
293 F.3d 427, 431 (8th Cir. 2002), and plaintiffs in a civil rights case generally have
no constitutional right to be present at the trial of their claims. Am. Inmate Paralegal

      1
      The Honorable Ronald E. Longstaff, United States District Judge for the
Southern District of Iowa.
Assoc. v. Cline, 859 F.2d 59, 62 (8th Cir 1988) (per curiam). The grant of leave to
proceed in forma pauperis does not automatically entitle a civil litigant to a transcript
at government expense. See 28 U.S.C. § 753(f); Rhodes v. Corps of Eng’rs, 589 F.2d
358, 359 (8th Cir. 1978). Accordingly, we affirm the judgment. See 8th Cir. R. 47B.




                                          -2-